DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-17, the prior art does not teach “…a compensator which generates compensation image data by scaling grayscale values of input image data based on temperature data corresponding to an ambient temperature of the pixel unit; a timing controller which generates image data based on the compensation image data; and a data driver which generates a data signal corresponding to the image data and supplies the data signal to the pixels, wherein the compensator scales the grayscale values of the input image data in a way such that the grayscale values of the input image data decrease when the ambient temperature is greater than a reference temperature, and the grayscale values of the compensation image data are less than the grayscale values of the input image data, and wherein the compensator scales the grayscale values of the input image data in a way such that the grayscale values of the input image data increase when the ambient temperature is less than the reference temperature, and the greyscale values of the compensation image data are greater than the grayscale values of the input image data.”
Regarding claims 18-20, the prior art does not teach “…a pixel unit including pixels; a compensator which generates compensation image data by calculating a target current value corresponding to input image data and scaling grayscale values of the input image data based on the target current value and a global current value flowing through the pixels; a timing controller which generates image data based on the compensation image data; and Page 5 of 11 LO-202008-201-1-USO Po201248SM SNK0177USAppl. No. 17/459,554 Response dated: June 15, 2022 Reply to Non-final Office Action dated: March 18, 2022 a data driver which generates a data signal corresponding to the image data and supplies the data signal to the pixels, wherein the compensator scales the grayscale values of the input image data in a way such that the grayscale values of the input image data decrease when the global current value is greater than the target current value, and the grayscale values of the compensation image data are less than the grayscale values of the input image data, and the compensator scales the grayscale values of the input image data in a way such that the grayscale values of the input image data increase when the global current value is less than the target current value, and the greyscale values of the compensation image data are greater than the grayscale values of the input image data.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et. al. [2019/0206356], Hwang et. al. [2019/0080648], Hu et. al. [2018/0218662], Han [2017/0213493].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625